Citation Nr: 1141108	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for drug and alcohol abuse.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to non-service-connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association
ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file in this matter was subsequently transferred to the RO in Boston, Massachusetts for further handling.

At the Veteran's request, a Travel Board hearing was scheduled to take place at the Boston RO in April 2011.  Written notice of the date, time, and place of the scheduled hearing was mailed to the Veteran in March 2011, more than one month before the hearing was to take place.  In April 2011, however, the Veteran wrote VA and advised that he was unable to attend the scheduled hearing because he had been committed to a mental health institution by order of the Commonwealth of Massachusetts.  Accordingly, the Veteran's hearing was rescheduled to take place in August 2011.  Notice as to the rescheduled hearing was also mailed to the Veteran in July 2011.  Although the Board notes that the July 2011 notice letter bears an incorrect address for the Veteran, the claims file contains a date stamped copy of the letter which indicates that it was received in July 2011 at the Veteran's correct address.  Indeed, there is no indication in the claims file that the notice letter was returned to VA as being undeliverable.  Despite the same, the Veteran also did not appear at his August 2011 hearing and VA has not received a request to reschedule the hearing.

The Board also notes that VA has received, over the course of this appeal, multiple submissions from the Veteran in which the Veteran repeatedly requests assistance in securing representation in his appeal, and further, asserts that he has not received any response to prior repeated requests for such assistance.  The Board notes that a blank VA Form 21-22 for appointment of a Veteran's service organization (VSO) to act as the Veteran's representative was mailed to the Veteran in November 2008.  The form was accompanied by a letter providing detailed instructions to the Veteran, which included instructions to sign and return the VA Form 21-22 to VA so that a VSO could be appointed to act on his behalf free of charge.  Indeed, a completed VA Form 21-22 in the claims file indicates that the form was signed by the Veteran and returned to VA and that Vietnam Era Veterans Association was appointed to act on the Veteran's behalf.  The Board notes that a courtesy copy of the Veteran's July 2009 Statement of the Case was mailed to Vietnam Era Veterans Association.

In an apparent response to the Veteran's ongoing inquiries concerning representation, the RO wrote to the Veteran again in November 2009.  At that time, the RO advised the Veteran that a review of his claims folder showed that the Veteran had appointed Vietnam Veterans of America as his representative.  This is contrary to the VA Form 21-22 of record, which indicates Vietnam Era Veterans Association as his representative.  Moreover, the Board notes that there is no documentation in the claims file indicating a change in the Veteran's representation.  Additionally, the Board notes that courtesy copies of a November 2009 Supplemental Statement of the Case and notices concerning scheduled hearings were mailed to Vietnam Veterans of America, rather than Vietnam Era Veterans Association.  In the Veteran's most recent March 2011 letter, the Veteran continued to allege that he had not received any response to his previous requests for representation and that he had proceeded to grant power of attorney to his brother.  Despite these additional assertions, the Board notes that a power of attorney naming the Veteran's brother as his representative is also not associated with the claims file.  Hence, although the claims file does not indicate that any submissions have been received in this appeal from Vietnam Era Veterans Association, the documentation in the claims file appears to indicate that organization remains the Veteran's representative of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In view of the procedural history discussed above, the Board finds that a remand is necessary in this case so that the Veteran may be contacted in writing and requested to state whether a court of competent jurisdiction has declared him to be legally incompetent, and if so, to identify his legally appointed guardian.

The Veteran should also be requested to clarify his representation status.  Specifically, he should be asked whether he wishes to proceed with representation from Vietnam Era Veterans Association, or alternatively, whether he wishes to be represented by Vietnam Veterans of America.  A courtesy copy of the clarification letter should be provided to Vietnam Era Veterans Association.  If the Veteran indicates that he wishes to seek representation from Vietnam Veterans of America, then the Veteran should be provided a new VA Form 21-22 identifying Vietnam Veterans of America as his representative, and the Veteran (or his legal guardian, if appropriate) should be requested to sign the form and return it to VA.  38 C.F.R. § 14.631(a)(1).

Additionally, the Board notes that the most recent treatment records that have been associated with the claims file pertain to treatment received by the Veteran in January 2008.  As such, the Veteran should also be provided a VA 21-4142 release and be requested to provide the name(s) and address(es) for any private or VA medical providers who have treated the Veteran since January 2008.  Thereafter, the RO should make efforts to obtain records for any identified treatment and to associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a left knee disorder; an acquired psychiatric disorder, to include PTSD and depression; cataracts; and drug and alcohol abuse, and for entitlement to TDIU and NSC pension benefits.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be asked to state whether a court of competent jurisdiction has declared him to be legally incompetent, and if so, to identify the name of his legally appointed guardian.

The Veteran should also be asked to identify whether he wishes to proceed with representation from Vietnam Era Veterans Association, or whether he wishes to revoke his current power of attorney for Vietnam Era Veterans Association and create a new power of attorney naming Vietnam Veterans of America as his new representative.  If the Veteran wishes to appoint Vietnam Veterans of America as his new representative, then the Veteran should be given a VA Form 21-22 which identifies Vietnam Veterans of America as his new representative, and the Veteran (or legal guardian or other person, as appropriate under 38 C.F.R. § 14.631(a)(1)) should be asked to sign the form and return it to the RO.

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered medical treatment since January 2008.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After completion of the above development, the Veteran's claims of entitlement to service connection for a left knee disorder; an acquired psychiatric disorder, to include PTSD and depression; cataracts; and drug and alcohol abuse, and for entitlement to TDIU and NSC pension benefits, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




(CONTINUED ON NEXT PAGE)

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


